 
Agreement
 
This agreement is hereby entered into this 17th May 2011 by VASTANI Company SA,
Road Town Pasca Estate, Tortola BVI represented by Mr. Jan Malkus, Switzerland
herein after referred to as Vastani


And


Clenergen India, incorporated in India , having its principal executive office
at Heavitree Building 47, Spur Tank Road, Chetpet, Chennai, 600031,  hereinafter
referred to as “Clenergen” or “CC”


Whereas sometimes herein Vastani and Clenergen are collectively referred to as
Party or Parties.
 
BACKGROUND


Whereas, Clenergen is a UK headquartered company quoted in the USA on the OTCQB
Market (Symbol: CRGE) and in Germany on the First Quotation Board, Open Market
of the Frankfurt Stock Exchange (Symbol : 9CE) Clenergen offers strategic clean
energy generation and supply of proprietary and mixed biomass feedstock to
address the requirement for renewable and sustainable supplies of electricity
clean energy  for captive end users, islands, mining companies, government or
privately-owned power grid systems and other end users. The current
operating   generation capacity of Clenergen’s power plants in India is 47.7 MW,
with the assets valued at $27.2 million and bank debt financing of $15.20
million.


Whereas, Clenergen business is to produce high-density, short-rotation biomass
energy crops on a commercial scale at a cost of production equivalent to or less
than the price of coal using a proprietary integrated farming model, and Supply
of fuel (wood chips) for  producing renewable  energy. CC uses using proven
conversion technologies which include but not limited to Gasification
(electricity), Combustion Steam (electricity), Pelletisation (pellets), Rapid
Thermal Processing (Pyrolysis Oil, ASTM standard Heating/transport fuel).


Whereas, Clenergen is in requirement of a interim bridge loan of Euro 100,000
for its working capital requirements and this interim bridge is required for a
period of 15 days within which it shall be repaid out of subscriptions due from
investors.


Whereas, Vastani has agreed to provide Clenergen with it’s interim bridge loan
of Euro 100,000 subject to the said loan being definitely repaid within 15 days
from the date of receipt from any of the subscription monies being received by
Clenergen Corporation.
 
NOW THEREFORE, in consideration of the promises, the representations, covenants
and undertakings contained herein and for valuable and adequate considerations
of which is hereby acknowledged and accepted by execution hereof, the Parties
agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 

RECITALS


Vastani will provide the interim bridge funding of $150,000 to Clenergen


TIMING
Vastani will execute the transfer on the 17th of May 2011 to an account
nominated by Clenergen.


APPLICABLE LAW


The present agreement shall be governed by Swiss laws. The ordinary courts of
Zurich are competent for any disputes in connection with this agreement.
 
SURVIVAL OF AGREEMENT


The representations and warranties contained in this agreement shall be deemed
effective as of the date hereof and shall survive until termination of this
agreement by either conclusion of this agreement, including extensions or breach
hereof. Each party reserves the right to assign its rights and management to a
competent party of its own choosing, in the event of death, or incapacity.


FACSIMILE COPIES AND / OR COUNTERPARTS


Should this agreement or any subsequent Addendum be transmitted by facsimile or
electronic mail, the signed facsimile of e-mail document shall be considered as
an original, both binding and enforceable.  Further, this agreement and / or any
Addendum hereto may be executed and delivered in multiple counterparts (via
either hard copy, electronic mail or facsimile), and each counterpart so
delivered that bears the signature of a party hereto shall be binding as to such
party, and all counterparts together shall constitute the original.  Any party
delivering this Agreement, and / or addendum hereto, by facsimile or electronic
mail shall also forthwith deliver to the other party by an internationally
recognized overnight courier service the counterpart of this agreement and / or
any addendum hereto that bears such party’s original signature.
 
 
 

--------------------------------------------------------------------------------

 
 

HEADINGS


Paragraph headings contained in this Agreement are included for reference and
convenience only, and are not part of the Agreement between the Parties.


IN WITNESS WHEREOF, each party has dully affixed its signature hereunder and by
evidence thereof constitutes its full understanding and consent to this
Agreement.


Executed the 27th  day of May, 2011.


AGREED AND ACCEPTED:


For and on behalf of
For and on behalf of
Vastani
Clenergen



/s/ Jan Malkus
 
/s/ Mark LM Quinn
     
Mr. Jan Malkus
 
Mr. Mark LM Quinn

 

 
 

--------------------------------------------------------------------------------

 